Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-pressure hoses” in claim 1 is a relative term which renders the claim indefinite. The term “high-pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what pressure range the hoses are being claimed to be capable of handling.
Claim 1 recites the limitation "the operating means" in in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “inside the high-pressure hose” in lines 9-10. It is unclear if this is in reference to a particular high-pressure hose (if so it is unclear which high-pressure hose is being described) or all of the high-pressure hoses of the “high-pressure hoses” of line 4. For examination 
Claim 3 recites the limitation "the electrical lines" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
The term “high-pressure capable connection with high-pressure resistance” in claim 4 is a relative term which renders the claim indefinite. The term “high-pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what pressure range the cable connection is being claimed to be capable of resisting.
Claim 5 recites the limitation "the rotary joint" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the pivot bearing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the connecting hose" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Santoro (DE102007022260A1) in view of Schroeder (DE4307371A1).
Regarding claim 1, Santoro teaches a heatable cealing boom for washing facilities (see abstract) which is rotatably mounted on a bearing shaft 2 that is fastened to the ceiling, and which is made up of a support arm 12 rotatably mounted on the bearing shaft 2 and via which the washing medium is supplied from the bearing shaft 2 to high-pressure hoses 10, 11, 14 leading to the operating means in the form of a washing brush or spray lance (see e.g. spray gun), a rotational power distributor 5, 18 is situated on the bearing shaft 2 (see figures 1-3 and pages 4-
Regarding claim 2, Santoro and Schroeder together teach the limitations of claim 1. Since Santoro teaches in figure 2 and page 5 of the translation that the ceiling boom is rotatable, it is readily apparent that the modified system with the heating cable will also be rotatable and therefore capable of rotation by arbitrary multiples of 360.
Regarding claims 3 and 5
Regarding claim 6, Santoro and Schroeder together teach the limitations of claim 1. Santoro teaches in figures 1-2 that the pivot bearing 18 has an exterior jacket tube (see outermost portion of 18) that is connected to the rotatable portion of the ceiling boom, and that side plate (see diagonal plate extending from outermost portion of 18 toward 12) which accommodates the support arm 12 engages with the jacket tube. Santoro does not teach two parallel side plates. However, since Santoro does teach in figures 1-2 that the side plate provides mechanical support for the support arm 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that adding a second parallel side plate would provide additional mechanical support. Furthermore, it has been determined that the duplication of parts is an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Santoro (DE102007022260A1) in view of Schroeder (DE4307371A1) as applied to claim 1 and further in view of Rosenberger (DE10060316B4).
Regarding claim 4, Santoro and Schroeder together teach the limitations of claim 1. Since Santoro teaches that the high pressure hose 10, 11, 14 rotates, passes and is led by the rotational power distributor 5, 18 (see figures 1-3 and pages 4-6 of the translation), it is readily apparent that, in the modified system that includes electrical heating and power cables (e.g. that provide electricity to the heating cables, and/or other electrical connections that are needed for the system and attached with the hose – see pages 3-4 of the translation in Schroeder) that are carried with the hose may thereby be introduced into the rotational power distributor on the ceiling side of the ceiling boom and be led out on the rotatable portion of the 
Regarding claim 9, Santoro and Schroeder together teach the limitations of claim 1. Santoro does not teach a connecting nipple. Rosenberger teaches a heatable hose (see abstract) and that a connecting nipple 42 may be utilized to provide a high pressure cable connection with high pressure resistance, allowing for a tight and safe connection (see pages 3-4 of the translation and figure 1). Since Santoro and Schroeder together teach an electrically heatable fluid dispensing system and Rosenberger teaches a connection system for an electrically heatable fluid dispensing system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a connecting nipple may be utilized with the hose and the operating means so as to allow for a tight and safe connection, as shown to be known and conventional by Rosenberger.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Santoro (DE102007022260A1) in view of Schroeder (DE4307371A1) as applied to claim 1 and further in view of Rieben (DE19642847A1).
Regarding claim 7, Santoro and Schroeder together teach the limitations of claim 1. Santoro teaches in figures 1-2 that the support arm 12 is a circular tube, which on its front opening side is connected to a guide tube (see connecting piece upstream of 15) through which the high-pressure hose 14 is led. Santoro does not explicitly teach that the tube is metal. Rieben teaches a ceiling boom (see abstract) and that metal is a preferred material of construction (see page 6 of the translation). Since both Santoro and Rieben teach ceiling booms it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the support tube of the modified system may be of metal construction so as to provide the desired physical characteristics thereof, as shown to be known and conventional by Rieben. Furthermore it has been determined that the selection of a known material based on its suitability for its intended use is an obvious design choice for one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 8, Santoro, Schroeder and Rieben together teach the limitations of claim 7. Santoro teaches in figures 1-2 that one end of a relieving spring 15 is fastened to the output side of the guide tube, and the other end of the relieving spring 15 is fixedly connected to a rotary joint 16 through which the high-pressure hose 14 is led.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Santoro (DE102007022260A1) in view of Schroeder (DE4307371A1) as applied to claim 1 and further in view of Seyfarth et al. (US20010015385).
Regarding claim 10, Santoro and Schroeder together teach the limitations of claim 1. Santoro does not explicitly teach a heat insulating insulation hose enclosed around the high-pressure hose. Seyfarth et al. teaches a heatable washer system (see abstract) and that insulating 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TINSAE B AYALEW/EXAMINER, Art Unit 1711